Citation Nr: 1325806	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-11 799 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether New and Material evidence has been received to reopen a claim of service connection for a psychiatric disability (claimed as a depressive disorder with insomnia/sleep disorder due to personal assault).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Houston, Texas RO.

[A final 2003 rating decision previously denied the Veteran service connection for a psychiatric disability claimed as due to personal assault in service.  Although the RO implicitly reopened the claim by addressing it de novo, whether new and material evidence was received to reopen the claim is a jurisdictional question that must be addressed by the Board.  The issue is characterized accordingly.  

The issue of service connection for a variously diagnosed psychiatric disability (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is necessary.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the Veteran's claim of service connection for depression, based essentially on a finding that such disability was not shown, as there was no clinical diagnosis of depression or any other psychiatric condition.

2.  Evidence received since the August 2003 rating decision includes VA medical records which show a diagnosis of depression, not otherwise specified; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the veteran's claim, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed August 2003 rating decision denied the Veteran service connection for depression.  New and material evidence was not received within a year following, and that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the August 2003 rating decision included the Veteran's STRs as well as VA treatment records and three VA examinations.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding any psychiatric disability.  On December 1996 service retirement examination, psychiatric findings were normal on clinical evaluation; in a report of medical history associated with the examination, the Veteran denied any history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  On June 1997, February 2003, and July 2003 VA psychiatric examinations, there were no psychiatric disabilities diagnosed.

VA treatment records through August 2003 are silent for any findings pertaining to psychiatric disability.

The August 2003 rating decision denied the Veteran service connection for depression based essentially on a finding that such disability was not shown, either in the service or thereafter.  Evidence received since the August 2003 rating decision includes VA treatment records and an August 2007 VA examination report in which depressive disorder, not otherwise specified, is consistently diagnosed.
Because service connection for depression was denied in August 2003 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records show a diagnosis of depressive disorder and address an unestablished fact necessary to substantiate his claim; therefore, they raise a reasonable possibility of substantiating the claim.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the VA treatment records and VA examination, considered in conjunction with the evidence previously of record and the circumstances of the Veteran's service, are new and material evidence, and the claim of service connection for psychiatric disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for psychiatric disability is granted.


REMAND

Regarding de novo review of the claim of service connection for a psychiatric disability, the Board finds that additional notice and further development of the record are necessary to comply with VA's duties to notify and to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.
The Board notes that service connection may be granted only when a disability is incurred in line of duty and is not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.

The evidence of record, including statements from the Veteran, reflects that in October 1985, he was involved in an altercation with two individuals while he was driving his car with a friend.  As he was driving, the two individuals exited a taxi and walked into the path of his car; he swerved to avoid hitting them and then reversed his car to ensure nobody was hurt.  One of the two individuals struck him in the face and grabbed onto him and would not release him.  The Veteran's gun discharged and hit the individual, who later died.  The Veteran's service personnel records reflect that he was subject to a General Court-Martial in January 1986, was charged with involuntary homicide with culpable negligence, possession of a firearm, and discharging a firearm on federal property, and was sentenced to 18 months of confinement and hard labor.  In July 1986, the remaining unexecuted portion of the sentence was suspended for six months, to be remitted without further action.  He was transferred to county jail for an additional 8 months and, subject to a review board, returned to active duty at a reduced rank of E-1.  He retired in February 1997 at the rank of E-6.

The RO has not address the matter of willful misconduct as it pertains to the shooting by the Veteran, and the related Court Martial, loss of rank and incarceration, i.e., whether these events occurred in the line of duty.  The evidence of record also does not reflect that a formal line of duty determination was made (or that the Veteran was advised he can appeal any such negative determination).  As line-of-duty is a threshold question (that may be dispositive in this matter), the Board must ensure that due process considerations are met with respect to that factor before it may otherwise address the service connection for psychiatric disability claim on the merits.  The Board notes that line of duty/misconduct determinations are appealable issues. 

Notably, on August 2007 VA examination the examiner opined that while the Veteran's depression was not caused by his being assaulted by another individual during the incident in service in question, his depression is related to his shooting that individual, Court Martial, reduction in rank, and period of confinement.  In other words, there is a diagnosis of an acquired psychiatric disability, and the disability has been related by competent medical evidence to events in service.  Whether the etiological factors for the Veteran's depression identified by the August 2007 VA examiner occurred in line of duty appears to be dispositive, and that matter must be resolved (by the RO in the first instance).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for any further development necessary and then make a formal Line of Duty/Misconduct determination regarding the Veteran's altercation in October 1985, his shooting/killing another individual in that incident, his subsequent Court-Martial and sentence (including reduction in rank and confinement); advise him of the determination; and, if it is not favorable, advise him of his appellate rights as to the determination.  If he appeals an unfavorable determination, that matter must be further developed for appellate review (by issuance of a statement of the case (SOC) and, if he perfects an appeal, forwarding the matter to the Board for appellate consideration).

2.  Thereafter, the RO should review the record and re-adjudicate the service connection claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


